Citation Nr: 1818933	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  16-12 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for residuals of a left foot disorder.

2.  Entitlement to service connection for a right hip disorder, to include as secondary to residuals of a left foot disorder. 

3.  Entitlement to service connection for low back disorder, to include as secondary to residuals of a left foot disorder.

4.  Entitlement to service connection for myelodysplasia syndrome.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berry, Counsel


INTRODUCTION

The Veteran had active service from February 1955 to January 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  Subsequently, jurisdiction was transferred to Newark, New Jersey.

In February 2018, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The issues of entitlement to service connection for left foot, right hip, and low back disorders are addressed in the REMAND portion, and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





FINDING OF FACT

During the February 1, 2018 Board hearing and prior to the promulgation of a decision in the appeal, the Veteran and his representative notified the undersigned Veterans Law Judge that the Veteran wished to withdraw his appeal as to the claim of entitlement to service connection for myelodysplasia syndrome.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the issue of entitlement to service connection for myelodysplasia syndrome have been met.  38 U.S.C. § 7105 (b)(2) (West 2012); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Appeal

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2017).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (c) (2017).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing and meet certain requirements set forth by regulation.  They must include the name of the appellant, the applicable file number, and a statement that the appeal is being withdrawn.  38 C.F.R. § 20.204 (b) (1) (2017). 

Here, during the February 1, 2018 videoconference hearing, the Veteran and his representative stated on the record that the Veteran wished to withdraw his appeal as to the claim of entitlement to service connection for myelodysplasia syndrome.  This statement, memorialized in the hearing transcript associated with the claims file, satisfies the requirements for the withdrawal of a substantive appeal.  See 38 C.F.R. § 20.204 (2017).  

As the Veteran has withdrawn his appeal with respect to the claim of entitlement to service connection for myelodysplasia syndrome, there remains no allegation of error of fact or law for appellate consideration, thus, the Board does not have jurisdiction to review the appeal as to this issue, and it is dismissed.


ORDER

The claim of entitlement to service connection for myelodysplasia syndrome is dismissed, with no prejudice.


REMAND

During the Veteran's February 2018 videoconference hearing, he clarified that the disorder for which he is seeking service connection is the left foot, not the right foot.  Specifically, the Veteran noted that he sustained an injury to the left foot when it was crushed by a truck on September 22, 1955.  Further, as a result of that in-service injury, he claims that he has right hip and low back disorders.  

After a review of the record, the Board notes the Veteran's VA 21-526EZ, Application for Disability Compensation, specifically requests service connection for the RIGHT foot, not the LEFT foot, which is what the AOJ adjudicated.  Nevertheless, in order to afford the Veteran every opportunity to substantiate his claims, the Board finds a remand is warranted to provide him with a VA examination to determine whether he currently has a left foot disorder and, if so, whether that left foot disorder is etiologically related to his military service.  

As for the remaining claims of entitlement to service connection for right hip and low back disorders, the Veteran is not alleging, and the record does not support, that these claims are directly attributable to his military service.  Instead, these claims are predicated solely on theory of entitlement of secondary service connection.  As such, they are inextricably intertwined with the issue of entitlement to service connection for a left foot disorder.  Therefore, a final decision on these issues cannot be rendered at this time.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Finally, on remand, any additional VA and private treatment records dated since December 2015 should be obtained and associated with the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any additional VA treatment and private treatment records dated since December 2015 not currently associated with the claims file.

2.  After obtaining any outstanding records, the Veteran should be afforded a VA examination to determine the current nature and etiology of any diagnosed left foot, right hip, and low back disorders.  The claims file, to include a copy of this Remand, must be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

a).  The examiner is asked to first identify any left foot disorders found to be present on examination.  For each currently diagnosed disorder, the examiner is asked to offer an opinion as to whether it is at least as likely as not that such disorder had its onset in service or, is otherwise related to the Veteran's military service.  Specifically, the examiner must comment on whether any diagnosed disorder may be etiologically related to the in-service incident in which the Veteran's left foot was crushed by a truck.  See September 22, 1955 Service Treatment Record.  

b).  If, and only if, the examiner finds that a left foot disorder is etiologically related to the Veteran's military service, should opinions on the following be provided:
      
i.  Whether it is at least as likely as not that any current right hip disorder is either caused or aggravated by the left foot disorder. 

ii.  Whether it is at least as likely as not that any current low back disorder is either caused or aggravated by the left foot disorder.  

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Then, readjudicate the issues on appeal.  For any issues not granted in full, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).





______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


